Wells, J.
The deed to the demandant does not describe two parcels of land; but one parcel to which both descriptions are applicable. “ The same premises now occupied by Thomas Stone, Senior,” when further defined, as also the same premises “ conveyed to Mary Stone, wife of Thomas Stone, by Mark Graves and others, as by their deed of the same bearing date of July 17, 1826.” must be limited by the deed so referred to.
*283That deed conveyed “ a certain dwelling-house at Swampscott, so called, in said Lynn; said dwelling-house measures twenty-two feet by seventeen feet, and is one story high and a half, and is now standing on .the ridge of the beach,” with all privileges and appurtenances. The demanded premises are not under said dwelling-house, nor in front or rear of it, nor in any way so connected with or having relations to it as to warrant a construction that would make them pass as parcel of the land on which the house stands, or by any implication of grant. The land demanded adjoins the land in front of the dwelling-house, but is itself wholly between certain boat-houses, belonging to other parties, and Humphrey Street. We do not think that the deed from Mark Graves and others to Mary Stone, can be made to include such a parcel of land by any evidence of subsequent occupation. The instructions, given to the jury on this point, are applicable only where the boundaries and description of the land, ascertained by the proof of occupation, are such that the terms of the deed will apply to and be answered by them ; or at least be consistent with them. Applied to this case we think the instructions erroneous.
As this point must apparently be decisive, we do not deem it necessary to consider the other questions argued.

Exceptions sustained.